


110 HR 2324 IH: Government Contact

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2324
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Duncan (for
			 himself, Mr. Burton of Indiana,
			 Mr. David Davis of Tennessee,
			 Mr. Paul, and
			 Mr. Conaway) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To require each Federal agency to include its address and
		  phone number on any agency stationery.
	
	
		1.Short titleThis Act may be cited as the
			 Government Contact
			 Act.
		2.Requirement for
			 Federal agencies to include addresses and phone numbers on agency
			 stationery
			(a)RequirementEach Federal agency shall include its
			 address and phone number on any agency stationery. In the case of
			 correspondence originating from a regional or local office of a Federal agency,
			 the agency shall include the address and phone number of the regional or local
			 office on the stationery.
			(b)Agency
			 definitionIn this Act, the term Federal agency
			 has the meaning provided the term Executive agency by section
			 105 of title 5, United States Code.
			(c)Exception for
			 national securitySubsection (a) shall not apply in any case in
			 which compliance with such subsection would not be in the national security
			 interests of the United States, as determined by the head of the agency.
			(d)Effective
			 dateThis section shall take effect 180 days after the date of
			 the enactment of this Act.
			
